DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  
Claim 4, recites “wherein the hingedly interconnected arms each with at least one inwardly directed anti-pullout projection is oriented to lie in front of the base portion—which is unclear as it is grammatically incorrect.  It appears that the limitation should recite --wherein the hingedly interconnected arms each with at least one inwardly directed anti-pullout projection are oriented to lie in front of the base portion--.  
Claim 5, recites “wherein the hingedly interconnected arms each with at least one inwardly directed anti-pullout projection is oriented to lie to the rear of the base portion—which is unclear as it is grammatically incorrect.  It appears that the limitation should recite --wherein the hingedly interconnected arms each with at least one inwardly directed anti-pullout projection are oriented to the rear of the base portion--.   
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites the limitation "the free end" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as --a free end--.
Claim 1 recites the limitation "the innermost portion" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as --an innermost portion--.
Claim 1 recites the limitation “the anti-pullout projection” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as –each anti-pullout projection--.
Claims 2-7 depend from claim 1 and are rejected for at least the same reasons as claim 1.  
Claim 2 contains the trademark/trade name “silastic”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the flexible, inert silicone elastomer and, accordingly, the identification/description is indefinite.  For the purposes of examination, the limitation will be shown to have been met with a disclosure of a flexible, inert silicone elastomer.  
Claims 2-6 recite the limitation “A flexible male chastity device of Claim 1” in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will interpreted as --The flexible mail chastity device of Claim 1--.
Claim 5 recites the limitation “the rear of the base portion” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as --a rear of the base portion--.
Claim 8 recites the limitation "the free end" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as --a free end--.
Claim 8 recites the limitation "the innermost portion" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as --an innermost portion--.
Claim 8 recites the limitation “the anti-pullout projection” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as --each anti-pullout projection--.
Claims 9-14 depend from claim 8 and are rejected for at least the same reasons as claim 8.
Claim 9 contains the trademark/trade name “silastic”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the flexible, inert silicone elastomer and, accordingly, the identification/description is indefinite.  For the purposes of examination, the limitation will be shown to have been met with a disclosure of a  flexible, inert silicone elastomer.  
Claims 9-14 recite the limitation “A flexible male chastity device of Claim 1” in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will interpreted as --The flexible mail chastity device of Claim 1--.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 6, 7, 13 and 14 recite “wherein the device is locked to the body of the user” which positively claims the human body.  Language such as “configured to “ or “adapted for” is recommend to positively avoid claiming human body parts.  For example, the claim could be amended to recite  --wherein the device is configured to be locked to the body of the user--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madore (US 2015/0216717) as evidenced by BPF (see attached NPL entitled, “Polycarbonate (PC)”) in view of Stewart Jr. (US 6349727) as evidenced by Aquaseal (see attached NPL entitled, “The Synthetic Rubber Production Process”) and in further view of Kachiguina (US 2010/0089406) as evidenced by Vanguard (see attached NPL entitled, “Silicone’s Properties and Advantages for Molded and Extruded Rubber”).
Regarding claim 1, Madore discloses a flexible male chastity device 10 (size adjustable male chastity device 10, [0034]) comprising a ventilated cage housing 20 (ventilated cage housing 20, [0034]; see annotated Fig. 6b below) comprising: 

    PNG
    media_image1.png
    857
    993
    media_image1.png
    Greyscale


a) a shaft portion 21 (shaft portion 21, [0035]) configured to surround a shaft and a head of a penis ([0035]); b) a base portion 40, 24 (hinged ring 40, back-plate 24, [0041]-[0042], see annotated Fig. 6b above and Fig. 5a; back-plate 24 [part of base portion] connects cage 20 connected to hinged ring 40 [part of base portion], [0042], [0044]) configured to surround the shaft of the penis ([0044]; hinged ring 40 [base portion] is capable of surrounding the shaft of the penis) wherein the base portion is constructed of resin or hard plastic (hinged ring 40 made of polycarbonate, [0045]; polycarbonate is a hard plastic as evidenced by BPF, see first paragraph under Section 2 entitled “Properties” which recites polycarbonates are hard); and c) a hinged insert 30 (hinged insert 30, [0037]) or anti-pullout ring comprising two hingedly interconnected arms 31, 32 (hinged insert 30 comprises two arms 31 and 32 that are rotatable about hinge pin 35 to open and to close, [0037]) each with at least one inwardly directed anti-pullout projection 34 (anti-pullout projections 34, [0034]) at the free end (end is defined as the last part of or extremity, lengthwise, of anything that is longer than it is wide or broad, dictionary.com; thus an end can be considered as a last part on each side of the arms including each anti-pullout projection; see annotated Fig. 2a which shows a portion of each-anti pullout projection in an end; the end is free when it is not connected as in Fig. 2a);

    PNG
    media_image2.png
    716
    768
    media_image2.png
    Greyscale



and 2) wherein the anti-pullout projections contact the skin of the penis or scrotum when the arms are worn surrounding the shaft of the penis (when hinged insert 30 [including arms] is placed around caged housing 20 and closed while on the penis of the user, anti-pullout projections 34 are directed medially through anti-pullout grooves 27, into the lumen of cage housing 20, and thus into the shaft of the penis, [0035]).
Madore as evidenced by BPF does not disclose wherein at least the innermost portion of the anti-pullout proception is coated with a flexible, inert silicone elastomer.  
Stewart Jr. teaches an analogous male device (penile clamp 70, Fig. 5, col. 4, lines 13-33) comprising analogous arms (first ear 20, second ear 22, col. 4, lines 13-33) and an analogous anti-pullout projection 80 (convex inner surface 80 of urethral pressuring section, col. 4, lines 13-33) wherein at least the innermost end of each free end (free end is inner surface end 80 facing penis) of the anti-pullout projection is coated with a flexible elastomer 82 (coating 82 of resilient material such as synthetic rubber,  col. 4, lines 24-33, col. 4, lines 7-13; as evidenced by Aquaseal, synthetic rubber is an elastomer; see first paragraph of Aquaseal; it is implicit that resilient synthetic rubber is flexible as it is resilient).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide wherein at least the innermost portion of the anti-pullout projection of the flexible male chastity device of Madore as evidenced by BPF is is coated with a flexible elastomer, as taught by Stewart Jr. as evidenced by Aquaseal, in order to provide an improved flexible male chastity device that inhibits slippage (Stewart Jr., col.4, lines 7-13).
Madore as evidenced by BPF in view of Stewart Jr. as evidenced by Aquaseal discloses the invention as described above.
Madore as evidenced by BPF in view of Steward Jr. as evidenced by Aquaseal does not disclose the flexible elastomer (synthetic rubber) is an inert silicone.  
Kachiguina teaches a device for male contraception (Fig. 13 (a,b) , [0122]) comprising an elastic element 140 ([0123], [0124]) that contacts the penis (the device is positioned on the vas deferens 132, [0125]) that is made of a flexible, inert silicone elastomer (the elastic element 140 may be made of silicone rubber, [0124]; silicone rubber is a flexible, inert silicone elastomer, as evidenced by Vanguard, see Vanguard under the heading Silicon Rubber Properties, which recites beneficial properties of silicone rubber include its resilience and rebound, that it is highly inert; under the category Silicone Vs. Natural Rubber/Latex it is indicated that silicone rubber is an elastomer).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the flexible elastomer that coats the innermost portion of the anti-pullout projection of the flexible male chastity device of Madore as evidenced by BPF in view of Stewart Jr. as evidenced by Aquaseal is an inert silicone, as taught by Kachiguina as evidenced by Vanguard, in order to provide an improved flexible male chastity device that is soft and biocompatible (Kachiguina, [0124]).
Regarding claim 2, Madore in view of Stewart Jr. and in further view of Kachiguina substantially discloses the invention as described above.  Kachiguina further teaches wherein the flexible, inert silicone elastomer is silastic (dictionary.com defines silastic as “a brand name for any of a group of substances containing polymeric silicones, having the properties of rubber but more capable of withstanding extremely high and low temperatures and other causes of deterioration, used in jet-place engines, medical prosthetic devices, gaskets, electrical insulation, etc., dictionary.com;  Kachiguina teaches use of synthetic silicone rubber, [0124]; silicon is polymeric; see Vanguard [under the heading Properties of Silicone, first paragraph] which indicates silicone is a polymer; thus a material which, per the dictionary.com definition, could fall under the brand name of silastic is disclosed).  
Regarding claim 3, Madore in view of Stewart Jr. and in further view of Kachiguina substantially discloses the invention as described above.  Kachiguina further teaches where the flexible, inert silicone elastomer is rubber (Kachiguina, [0124]).
Regarding claim 4, Madore in view of Stewart Jr. and in further view of Kachiguina substantially discloses the invention as described above.  Madore further discloses wherein the hingedly interconnected arms each with at least one inwardly directed anti-pullout projection at the free end is oriented to lie in front of the base portion when the hingedly interconnected arms are worn surrounding the shaft of the penis (see annotated Madore Fig. 7A below showing a portion of the hinged insert [hinged insert 30 comprises two arms 31 and 32, [0037]] oriented to lie in front of a rear of the base portion 24, 40, thus in front of the base portion, [0037]).

    PNG
    media_image3.png
    768
    1008
    media_image3.png
    Greyscale


Regarding claim 5, Madore in view of Stewart Jr. and in further view of Kachiguina substantially discloses the invention as described above.  Madore further discloses wherein the hingedly interconnected arms each with at least one inwardly directed anti-pullout projection at the free end is oriented to lie to the rear of the base portion when the hingedly interconnected arms are worn surrounding the shaft of the penis (see annotated Madore Fig. 7A above with regard to claim 4 showing a portion of the hinged insert hinged insert 30 comprises two arms 31 and 32, [0037]] oriented to the rear of the base portion 24, 40, thus in front of the base portion; [0037]).
	Regarding claim 6, Madore in view of Stewart Jr. and in further view of Kachiguina substantially discloses the invention as described above.  Madore further discloses wherein the device is locked to the body of the user (Madore, [0038]).
	Regarding claim 7, Madore in view of Stewart Jr. and in further view of Kachiguina substantially discloses the invention as described above.  Madore further discloses wherein the device is locked to the body of the user by means of a padlock 70 (Madore, [0038]).  
	Regarding claim 8, Madore discloses a flexible male chastity device 10 (size adjustable male chastity device 10, [0034]) comprising a ventilated cage housing 20 (ventilated cage housing 20, [0034]; see annotated Fig. 6b above with regard to the claim 1 rejection) comprising: a) a shaft portion 21 (shaft portion 21, [0035]); b) a base portion 40, 24 (hinged ring 40, back-plate 24, [0041]-[0042], see annotated Fig. 6b above with regard to claim 1 rejection and Fig. 5a; back-plate 24 [part of base portion] connects hinged ring [part of base portion] to cage 20, [0042], [0044])  wherein the base portion is constructed of resin or hard plastic (hinged ring 40 made of polycarbonate, [0045]; polycarbonate is a hard plastic as evidenced by BPF, see first paragraph under Section 2 entitled “Properties” which recites polycarbonates are hard); and c) a hinged insert 30 (hinged insert 30, [0037]) or anti-pullout ring comprising two hingedly interconnected arms 31, 32 (hinged insert 30 comprises two arms 31 and 32 that are rotatable about hinge pin 35 to open and to close, [0037]) each with at least one inwardly directed anti-pullout projection 34 (anti-pullout projections 34, [0034]) at the free end (end is defined as the last part of or extremity, lengthwise, of anything that is longer than it is wide or broad, dictionary.com; thus an end can be considered as a last part on each side of the arms including each anti-pullout projection; see annotated Fig. 2a above with regard to the claim 1 rejection which shows a portion of each-anti pullout projection in an end; the end is free when it is not connected as in Fig. 2a); and 2) wherein the anti-pullout projections do not contact each other when worn surrounding the shaft of a penis (anti-pullout projections are directed medially through anti-pullout groove 27, into the lumen of cage housing 20, and thus into the shaft of the penis, [0037]; thus as each anti-pullout projection is directed into the shaft of the penis, each contacts and surrounds a portion of the penis, thus the anti-pullout projections do not contact each other when worn surrounding the shaft of a penis, See Fig. 6B showing anti-pullout projections 34 which contact the penis and thus surround a portion of the penis).
Madore as evidenced by BPF does not disclose wherein at least the innermost portion of the anti-pullout projection is coated with a flexible, inert silicone elastomer.  
Stewart Jr. teaches an analogous male device (penile clamp 70, Fig. 5, col. 4, lines 13-33) comprising analogous arms (first ear 20, second ear 22, col. 4, lines 13-33) and an analogous anti-pullout projection 80 (convex inner surface 80 of urethral pressuring section, col. 4, lines 13-33) wherein at least the innermost end of each free end (free end is inner surface end 80 facing penis) of the anti-pullout projection is coated with a flexible elastomer 82 (coating 82 of resilient material such as synthetic rubber,  col. 4, lines 24-33, col. 4, lines 7-13; coating 82 of resilient material such as synthetic rubber,  col. 4, lines 24-33, col. 4, lines 7-13; as evidenced by Aquaseal, synthetic rubber is an elastomer; see first paragraph of Aquaseal; it is implicit that resilient synthetic rubber is flexible as it is resilient).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide wherein at least the innermost portion of the anti-pullout projection of the flexible male chastity device of Madore as evidenced by BPF is coated with a flexible elastomer, as taught by Stewart Jr. as evidenced by Aquaseal, in order to provide an improved flexible male chastity device that inhibits slippage (Stewart Jr., col.4, lines 7-13).
Madore as evidenced by BPF in view of Stewart Jr. as evidenced by Aquaseal discloses the invention as described above.
Madore as evidenced by BPF in view of Steward Jr. evidenced by Aquaseal does not disclose the flexible elastomer (synthetic rubber) is an inert silicone.  
Kachiguina teaches a device for male contraception (Fig. 13 (a,b) , [0122]) comprising an elastic element 140 ([0123], [0124]) that contacts the penis (the device is positioned on the vas deferens 132, [0125]) that is made of a flexible, inert silicone elastomer (the elastic element 140 may be made of silicone rubber, [0124]; silicone rubber is a flexible, inert silicone elastomer, as evidenced by Vanguard, see Vanguard under the heading Silicon Rubber Properties, which recites beneficial properties of silicone rubber include its resilience and rebound, that it is highly inert; under the category Silicone Vs. Natural Rubber/Latex it is indicated that silicone rubber is an elastomer).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the flexible elastomer that coats the at least one inwardly directed anti-pullout projection of the flexible male chastity device of Madore as evidenced by BPF in view of Stewart Jr. as evidenced by Aquaseal is an inert silicone, as taught by Kachiguina as evidenced by Vanguard, in order to provide an improved flexible male chastity device that is soft and biocompatible (Kachiguina, [0124]).
Regarding claim 9, Madore in view of Stewart Jr. and in further view of Kachiguina substantially discloses the invention as described above.  Kachiguina further teaches wherein the flexible, inert silicone elastomer is silastic (dictionary.com defines silastic as “a brand name for any of a group of substances containing polymeric silicones, having the properties of rubber but more capable of withstanding extremely high and low temperatures and other causes of deterioration, used in jet-place engines, medical prosthetic devices, gaskets, electrical insulation, etc., dictionary.com;  Kachiguina teaches use of synthetic silicone rubber, [0124]; silicon is polymeric; see Vanguard [under the heading Properties of Silicone, first paragraph] which indicates silicon is a polymer; thus a material which, per the dictionary.com definition, could fall under the brand name of silastic is disclosed).  
Regarding claim 10, Madore in view of Stewart Jr. and in further view of Kachiguina substantially discloses the invention as described above.  Kachiguina further teaches where the flexible, inert silicone elastomer is rubber (Kachiguina, [0124]).
Regarding claim 11, Madore in view of Stewart Jr. and in further view of Kachiguina substantially discloses the invention as described above.  Madore further discloses wherein the hingedly interconnected arms each with at least one inwardly directed anti-pullout projection at the free end is oriented to lie in front of the base portion when the hingedly interconnected arms are worn surrounding the shaft of the penis (see annotated Madore Fig. 7A above with regard to the rejection of claim 4 showing a portion of the hinged insert [hinged insert 30 comprises two arms 31 and 32, [0037]] oriented to lie in front of a rear of the base portion 24, 40, thus in front of the base portion; [0037]).
Regarding claim 12, Madore in view of Stewart Jr. and in further view of Kachiguina substantially discloses the invention as described above.  Madore further discloses wherein the hingedly interconnected arms each with at least one inwardly directed anti-pullout projection at the free end is oriented to lie to the rear of the base portion when the hingedly interconnected arms are worn surrounding the shaft of the penis (see annotated Madore Fig. 7A above with regard to claim 4 rejection showing a portion of the hinged insert [hinged insert 30 comprises two arms 31 and 32, [0037]] oriented to the rear of the base portion 24, 40, thus in front of the base portion; [0037]).
	Regarding claim 13, Madore in view of Stewart Jr. and in further view of Kachiguina substantially discloses the invention as described above.  Madore further discloses wherein the device is locked to the body of the user (Madore, [0038]).
	Regarding claim 14, Madore in view of Stewart Jr. and in further view of Kachiguina substantially discloses the invention as described above.  Madore further discloses wherein the device is locked to the body of the user by means of a padlock 70 (Madore, [0038]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786                                                                                                                                                                                                        
/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786